 
EXECUTIVE INCENTIVE COMPENSATION PLAN


SHARPS COMPLIANCE CORP.


 
The Compensation Committee of the Board of Directors (“Committee”) of Sharps
Compliance Corp. (the “Company”) has adopted its Executive Incentive
Compensation Plan effective for the fiscal years ended June 30, 2008 and 2009. 
The Executive Incentive Compensation Plan (the “Plan”) is designed to allow
eligible executive full-time employees to share in achievements based on
attainment of pre-established Company financial performance as well as
achievement of individual goals.  The Plan is designed to motivate and reward
eligible participants whose performance is considered by the Committee to be
critical and integral to the overall success of the Company.


Eligibility and Plan Year


Plan eligibility is determined by the Committee. For the fiscal years ending
June 30, 2008 and 2009 participation in the Plan is limited to the Company’s
Chief Executive Officer and Chief Financial Officer.  The Committee may, at its
sole discretion, add other Company executives as participants to the Plan.


Elements of the Plan


Each eligible participant has a target bonus, calculated as a specified
percentage of that executive’s then current annual salary. For the fiscal years
ending June 30, 2008 and 2009 the specified percentage of participant’s annual
salary is 40% for both the Chief Executive Officer and Chief Financial Officer.
The bonus amount will be computed based upon achievement of goals in three
categories:  (1) positioning the Company for future growth, (2) the achievement
of fiscal year budgeted earnings and (3) achievement of fiscal year budgeted
revenues.


Individual Performance Element (determines 25% of target bonus)


The computation of this portion of the target bonus will be based upon
accomplishments of the Company and the executive participants designed to
position the Company for future growth. The Committee will review
accomplishments prepared by executive participants and determine achievement of
the goal in their sole discretion.


Earnings Performance Element (determines 25% of target bonus)
 
Achievement of this element will be based upon the Company meeting the budgeted
net earnings (from ongoing operations) goal for the respective fiscal year.
 

--------------------------------------------------------------------------------




Revenue Performance Element (determines 50% of target bonus)
 
Achievement of this element will be based upon the Company meeting the budgeted
revenue (from ongoing operations) goal for the respective fiscal year.
 
In addition to the above executive participants will recommend to the Committee
a fiscal year bonus pool for non-executive employees.


Eligibility and Payments to Participants


The participant must be an active, full-time employee of the Company on the last
day of the fiscal year for which the incentive award is earned to be entitled to
the bonus. 


Awards shall be paid in cash less applicable taxes, within five (5) days of the
public release of the Company’s annual fiscal year end financial results.


The Plan, as set forth in this document, represents the general guidelines the
Committee presently intends to utilize to determine executive incentive
compensation.  If, however, at the sole discretion of the Committee, the
Company’s best interest is served by applying different guidelines in special or
for unusual circumstances, it reserves the right to do so. The Committee
reserves the right to amend or discontinue this Plan at any time in the best
interests of the Company and its shareholders.  Without in anyway limiting the
foregoing rights of the Company, should a material business event, significant
customer contract, acquisition, disposition or change in control occur during
the Plan period, the Committee reserves the right to amend or supplement the
Plan following such event in such manner as the Committee, in its sole
discretion, deems appropriate.


The Committee shall have full power and authority to interpret and administer
the Plan and shall be the sole arbiter of all manners of interpretation and
application of the Plan and the Committee’s determination shall be final.  Any
inconsistencies that may occur between the Plan provisions and the calculation
of the incentive results will be interpreted and resolved on an individual basis
by the Committee.
 
 
 
 
 

--------------------------------------------------------------------------------




 



